Case 20-41593-pwb   Doc 11    Filed 12/07/20 Entered 12/07/20 11:30:30   Desc
                                  Page 1 of 3
                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                 ROME DIVISION

    IN RE: WILLIE BERNARD DAWSON,             {   CHAPTER 13
                                              {
                                              {
            DEBTOR(S)                         {   CASE NO. R20-41593-PWB
                                              {
                                              {   JUDGE BONAPFEL


                             OBJECTION TO CONFIRMATION


         COMES NOW MARY IDA TOWNSON, TRUSTEE herein, and objects to
    Confirmation of the plan for the following reasons:

         1. The Debtor(s) has proposed to make payments directly
    to the Trustee but should be required to have them remitted by
    payroll deduction.

         2. The Debtor(s) has failed to provide the Trustee with a
    copy of the federal tax return or transcript of such return for
    the most recent tax year ending immediately before the
    commencement of the instant case and for which a federal income
    tax return was filed, in violation of 11 U.S.C. Section
    521(e)(2)(A)(i). Therefore, the Trustee requires that the
    Debtor(s)provide the Trustee with a sworn statement by the
    Debtor(s), in addition to the tax return, which states that the
    tax return provided is a true copy of the most recent tax return
    filed.

         3. The Debtor has failed to file tax returns with the tax
    authorities for the four (4) year period prior to filing in
    violation of 11 U.S.C. Section 1308.

         4. Pursuant to information received from the Meeting of
    Creditors, 2019 state and federal tax return(s) have not been
    provided to the taxing authorities; thereby, preventing the
    Chapter 13 Trustee from evaluating the feasibility of the
    Chapter 13 plan, in violation of 11 U.S.C. Section 1322(d) and
    1325(a)(6).

         5. The Chapter 13 petition fails to include debts owed to
    the Internal Revenue Service and the Georgia Department of
    Revenue, in violation of Bankruptcy Rule 1007(a)(1) and 11
    U.S.C. Section 1325(a)(3).
    Mary Ida Townson, Chapter 13 Trustee
    285 Peachtree Center Ave, NE
    Suite 1600
    Atlanta, GA 30303
    (404) 525-1110
    albertg@atlch13tt.com
Case 20-41593-pwb   Doc 11   Filed 12/07/20 Entered 12/07/20 11:30:30   Desc
                                 Page 2 of 3

         WHEREFORE, the Trustee moves the Court to inquire into the
    above objections, deny Confirmation of this Debtor's (s') Plan
    and to dismiss the case; or, in the alternative, convert the
    case to one under Chapter 7.

                                   __________/s/_____________
                                   Albert C. Guthrie, Attorney
                                   for Chapter 13 Trustee
                                   GA Bar No. 142399




    Mary Ida Townson, Chapter 13 Trustee
    285 Peachtree Center Ave, NE
    Suite 1600
    Atlanta, GA 30303
    (404) 525-1110
    albertg@atlch13tt.com
Case 20-41593-pwb   Doc 11   Filed 12/07/20 Entered 12/07/20 11:30:30   Desc
                                 Page 3 of 3
    R20-41593-PWB
                             CERTIFICATE OF SERVICE


         This is to certify that on this day I caused a copy of the
    foregoing pleading to be served via United States First Class
    Mail, with adequate postage thereon, on the following parties at
    the address shown for each:

    DEBTOR(S):

    WILLIE BERNARD DAWSON
    311 SPARKS LANE
    DALTON, GA 30720-5815

    I further certify that I have on this day electronically filed
    the pleading using the Bankruptcy Court's Electronic Filing
    program, which sends a notice of this document and an
    accompanying link to this document to the following parties who
    have appeared in this case under the Bankruptcy Court's
    Electronic Case Filing program:

    SAEGER & ASSOCIATES, LLC

    This 7th day of December, 2020
                 /s/      ________
    Albert C. Guthrie, Attorney
    for Chapter 13 Trustee
    State Bar No. 142399




    Mary Ida Townson, Chapter 13 Trustee
    285 Peachtree Center Ave, NE
    Suite 1600
    Atlanta, GA 30303
    (404) 525-1110
    albertg@atlch13tt.com
